EX-10 9 f166.htm EX 10.102.1 AGREEMENT BETWEEN BNP PARIBAS AND INTER PARFUMS SA

Exhibit 10.102.1

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



- BNP PARIBAS, a Corporation with capital of 1,806,343,230 euros, with
headquarters in PARIS (75009), at 16 Boulevard des Italiens, registered under
No. 662042449 - RCS Paris - with CE FR identifier No. 76662042449, represented
by their agents:

of their Elysee Haussmann Agency whose address is at 73, boulevard Haussmann,
75008 Paris,

hereinafter "the Bank" or "BNP Paribas",

PARTY OF THE FIRST PART

and

- INTER PARFUMS Company, a Corporation with capital of 12,649,362, with
headquarters at 4, Rond point des Champs Elysees, 75008 Paris, registered under
No. B350219382 - RCS Paris, represented by the President and General Director,
M. BENAClN, Philippe,

hereinafter "the Client".

PARTY OF THE SECOND PART

WHICH AGREE UPON AND ORDER THE FOLLOWING:

CHAPTER I - INTRODUCTION

Article - DEFINITIONS

For the interpretation and application of the present Contract, unless otherwise
specified or if the context does not require a different meaning, the terms and
expressions hereafter shall have the following meaning:

- "Drawdown Notice": means a request to use credit in accordance with the
example given in Annex 1;

- "Bank": means BNP Paribas;

- "Client": means the INTER PARFUMS Company;

- "Contract": means the present agreement with all of its Annexes, as well as,
should the case arise, any possible amendments;

- "Account of Disposable Funds in the Line of Credit": means current account No.
106.990/12 opened in the Client's name and on the books of the Bank's Elysee
Haussmann Agency located at 73, boulevard Haussmann, 75008 Paris, or all Bank
accounts that may be substituted by reaching an agreement approved by both the
Client and the Bank;

- "Line of Credit": means the principal sum that the Bank agrees to place at the
disposition of the Client in accordance with the provisions of the Contract;

- "Due Date of the Drawdown": means the date of maturity of the Drawdown use as
mentioned in the Drawdown Notice. All Drawdown Due Dates must be on a Bank Day;

- "Interest Payment Date": means the first Working Day in the Interest Period:

- "Date of Final Repayment": means the due date for the Drawdown;

- "Date Contract is Signed": means the date the Contract is signed;

- "Drawdown Date": means date when funds become available in the Line of Credit.
The Drawdown Date must fall on a Banking Day;

- "Term of the Drawdown": means the length of time that the Client requires the
use of the Drawdown, and which shall be indicated on the Drawdown Notice.

- "Euro or Eur": means the type of currency available for release in the
territory of the French republic, in application of the Regulations of the
Counsel of the European Union, dated June 17, 1997 and May 3, 1998.

- "Rate": means the EURIBOR rate of the period;

- "Interest": equivalent to the rate plus the Fixed Margin

- "Calendar Days": means all days on the calendar;

- "Banking Day": means the days in which the central services of banks work as a
team at their activities during the entire day in Paris, with Saturday and
Sunday excluded;

- "Target Day": means those days in which the Target system is open;

- "Target": (Automated express trans-European gross cash transfers in real time)
European system of gross real-time cash which the Banque Centrale Europeenne
relies upon for the National Central Banking of Member States of the European
Union, though their respective national gross real-time cash system;

- "Breach of Contract": means any of those events described under Article -
Compulsory Prepayment of the Contract;

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



- "Fixed Margin": means the increase of 0.75 percent per annum applicable for
the period of one year, calculated on the present sum, plus the rate. This
margin will be carried over at 1 percent the second year.

- "Authorized Amount": means, on any given date, the maximum useable amount,
such as given under Article "Repayment";

- "Authorized Amount": means, on any given date, the Authorized Amount less
Drawdowns completed;

- "Original Amount": means the principal amount of the Credit Line, that is to
say, 15,000,000 Euros;

- "Opening of Line of Credit": means commitment of Bank to place the principal
sum of the line of credit at the disposition of the Client;

- "Interest Term": means the interest term for each Drawdown to which the
conditions defined under the Article - "Drawdown Methods" apply;

- "EURIBOR": (Euro Interbank Offered Rate - also called TIBEUR ; Taux
Interbancaire offert en Euros) means the annual rate offered for interbank
deposits in Euros for first category banks on Euro Zone money markets for a
given expiration date. This rate is published on page 248 of Bridge/Telerate or
any other page that may replace this one. It is calculated by the Banking
Federation of the European Union and results from quotes provided by a sample of
reference banks participating in calculating the EURIBOR. It is published at 11
o'clock, Brussels time, on that same day;

- "EURIBOR Rate of the Period": means the EURIBOR published on two applicable
Target Days to the Term of the Drawdown.

- "Drawdown": means each use of the Line of Credit by the Client as well as the
conditions of this use;

- "EONIA" (Euro Overnight Average Rate or "TEMPE" - Taux Moyen Pond en Euros):
means the weighted average rate as calculated by the Banque Centrale Europeenne
based on all day to day unsecured loan transactions carried out on the Interbank
Euro Zone market and authorized by the sample of the reference banks
participating in the calculation of the EONIA This annual rate is published by
the Banking Federation of the European Union on page 247 of the Bridge/Telerate
server or any other page that may replace this one.

- "Ability to Self-Finance": means the sum of the following items: RESULT (line
HN of the financial year income statement) + REGULATED PROVISIONS (TS - TT table
7 of the tax return form) + DEPRECIATION ALLOWANCE (line GA of the financial
year income statement) + 70% of rent/lease payments made during the financial
year (line HP + HQ of the income statement);

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



- "Net Financial Charges": means total financial fees less the total financial
profit;

- "Net Financial Debt (Consolidated)": will be equal to the sum of the repayable
advances, of loans and sundry debts as well as the item under the "Banks"
column, plus pledges from the Balance Sheet related to leasing and released
securities, less the amount of "liquid assets" as defined in the final Balance
Sheet (Consolidated) of the Financial year certified by the Client, before the
Drawdown;

- "Earnings Before Interest, Taxes, Depreciation and Amortization
(Consolidated)": equal to Earnings Before Interest, Taxes, Depreciation and
Amortization (Consolidated) as defined in the Client's (Consolidated) Accounts
from the financial year close before the Drawdown;

- "Income": equal to income as defined in the Client's (Consolidated) Income
Statement from the financial year close before the Drawdown (excluding
fluctuating rate exchange impact);

- "Joint Net Capital (Consolidated)": equal to the sum of the Client's capital,
premiums (of issuance, amalgamation or contribution), of reserves (legal,
statutory, regulated, conventional or other), fluctuations in exchange rates,
minority interest/shares and the income statement from the financial year,
defined in the as defined in the Client's Balance Sheet (Consolidated) from the
financial year close before the Drawdown;

Lastly, unless otherwise indicated, any reference made to an "Article", a
"Paragraph" or an "Annex", shall be understood as referring to an article or a
paragraph of this Contract or to an Annex of the present Contract.

CHAPTER II - SPECIFIC CONDITIONS OF THE LINE OF CREDIT

Article - AMOUNT, TERM AND PURPOSE OF THE LINE OF CREDIT

The Bank authorizes through this Contract, a line of credit to be opened in the
amount of 15,000,000 Euros (Fifteen Million Euros) for the Client, who shall
accept it, for the term of one twelve month's period to take effect on the date
of the signing of the Contract, and that will be renewable one time, for an
additional twelve month's period, in the event that no Drawdown has been
requested during the first twelve months.

The Client agrees to use this credit line to partially finance an acquisition.

The Bank may, at its convenience, request all documentation justifying the use
of the credit line in order to track the use for which the funds are borrowed,
but will not be held to supervising its employment.

Article - CONDITIONS FOR USE OF THE LINE OF CREDIT

The Client may not be use the Credit Line:

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



. until the following have been remitted to the Bank:

- an up-to-date and certified copy of its statutes, as well as a recent
certificate of registration (K-bis) (less than three months old);

. and to communicate the following 8 days before requesting a Drawdown:- the
name of the target brand of perfumes or cosmetics, and their accounts if it
concerns a legal entity.

- Confirmation of the acquisition of 95% or more of the capital and the voting
rights if it concerns a legal entity. - In the case of an acquisition of lower
than 95% of the capital or voting rights, the client and the bank must come to
an agreement on the methods of releasing the loan, only in so far as the
acquisition is higher than 67% of the capital and voting rights

- Copy of financial, legal, tax, and social audits considered to be
satisfactory.

- If price of the target or the assets to be acquired > 30 ME (Thirty Million
Euros) - Certification by an auditing firm that the average ratios of the Target
on the Balance Sheet at the financial year close: - Gross Financial Debts/Net
Worth is < 1 and Gross Financial Debts /CAF is < 4

- Certification by the legal representative of INTERPARFUMS SA that the Gross
Consolidated Financial Ratio, including the debt of acquisition and Gross
Financial Debts of the Target/Consolidated Net Worth is < 1 and Consolidated
Gross Financial Debts, including debt of acquisition and Gross Consolidated
Financial Debts of the Target/CIF 2003 including the Target's CAF for 2003 (12
continuous months up to 06/30/2004, if acquisition is after the 06/30/2004) is <
4.

Accounting Principles

The annual accounts of the Client are and will be prepared according to
generally accepted accounting principles in France and, subject to any counter
indication appearing therein, according to the consistency principle in
presentation and evaluation.

The Client will inform the Bank of any change in the accounting principles used
in the preparation of their accounts.

Moreover, Drawdowns shall not be possible if:

- a Breach of Contract or an event likely to constitute a case of Breach of
Contract has occurred on the date of the aforementioned Drawdown;

- any of the statements made in the Contract are proven to be inaccurate;

- the regularly issued Drawdown Notice in conformity with the model appearing in
"Annex 1", was not received by the Bank.

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



Article - GUARANTEE GIVEN TO THIRD PARTIES

The Client shall commit to not grant any securities, guarantees or charges to
third parties guaranteed by an asset, on the chart of accounts, without making
the Bank pari passu in equal rank or without conferring to the Bank another
security equivalent to the latter. Nevertheless, the present clause is not
applicable for guarantees or securities that the Client grants to cover
financing in the acquisition of an asset thenceforth they shall act exclusively
on the asset in question and only guarantee the financing of said asset.

Article - DRAWDOWN METHODS

The client may request one single Drawdown according to following methods:

- The Client must forward to the Bank a Drawdown Notice, following the example
appearing in "Annex 1", at the latest (at 11:00 o'clock), 1 Banking Day before
the Date of the Drawdown (which must be a Banking Day) which must be noted on
the Drawdown Notice.

- The amount of the Drawdown will be a maximum of 15,000,000 Euros (Fifteen
million Euros).

- The Drawdown may not be for less than 1 month, or for longer than 3 months.

In the case of a one month Drawdown, it may be renewed a maximum of two times
for the same period of time.

In the case of a two month Drawdown, it may be renewed a maximum of one time for
the term of one month.

The total term for the Drawdown may not exceed 3 months.

- The expiration date of the Drawdown found on the Drawdown Notice may not be
after the Date of Final Repayment,

- Drawdown Notice

. must be addressed to the Bank's Elysee Haussmann Agency at the address that
appears under the Article "Communications" hereafter;

. must be signed by the legal representative of the Client or an agent of the
Client duly authorized for this purpose (see also - list in "Annex 2");

. irrevocably obligates the Client who will be held to carry out the terms of
the Drawdown in accordance with the conditions of the Contract.

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



Article - DISPOSABLE FUNDS IN THE LINE OF CREDIT

Under the reservations and conditions which are cited above, the Bank shall
provide the line of credit according to the terms and conditions of the Drawdown
Notice, by crediting the Account of Disposable Funds in Line of Credit No.
106.990/12 open on the books of the Bank's Elysee Haussmann Agency.

The accounting entries of the Bank shall be sufficient to justify the operations
concerning this Line of Credit.

If the Bank were to notice that the Drawdown funds have been used for a purpose
not in conformity with the declarations above, the Bank shall be able, at its
discretion, to cancel the

Drawdown and to demand payment in full of all funds lent to the holder of the
Line of Credit or to apply only one of these two measures.

The aforementioned provisions, such as those relating to the purpose for which
the funds are to be used or with furnishing the funds, are obligations that the
Client shall bear alone, which may be derogated, if the Bank agrees, and without
taking on any responsibility towards any one, and in particular towards any
guarantor who is not able to withdraw himself from his obligation.

CHAPTER III - FINANCIAL CONDITIONS OF THE LINE OF CREDIT

Article - INTEREST ON LINE OF CREDIT

Interest applicable to the Drawdown will be deducted following the method in
which the year is considered to have 360 days per annum to the number of
Calendar Days of the Drawdown.

The number of Calendar Days of the Drawdown shall be deducted from the date the
funds are made available (inclusive) until the Date of Maturity of the Drawdown
(this last date, however, is not included in this calculation).

The Drawdown will be subject to interest calculated on the basis of the EURIBOR
of the period plus the Fixed Margin, which increases by 0.75 percent yearly over
a one year period, beginning with the year in progress. This margin will be
carried over at one percent the second year.

Interest will be charged by the Bank on the date the interest is paid.

Taking into account the rate published two Target Days preceding the date of the
present and fixed margin, the interest rate would go up by 2.874 percent per
annum in one period of three months interest (rate given as an indicator based
on the Euribor 3 months before 12/31/2003, which was 2.124 percent per annum).

A - Temporary unavailability of or no EURIBOR quote

In the event that the EURIBOR cannot be determined in the manner given in
Article "Definitions", the applicable interest rate will be determined by

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



the interest period determined to be the average, established by the Bank, of
the rates provided by at least five (5) first category banks, as being annual
rates offered to them on deposits in Euros, for an amount equal to the amount of
the Drawdown and for the period of the Drawdown, on the Interbank Market of
Paris two Target Days before the date of the Drawdown.

In this case, the rate then applicable to the Drawdown will be equal to the
average of these rates, the aforementioned average being rounded up to the third
highest decimal. The thus determined rate will have the Fixed Margin added to
it.

B - Loss of the EURIBOR

In the event that the EURIBOR suffers a loss, the substitution rate will be
applied automatically.

In the event that the rate or index disappears, and in the absence of a
substitute index or a rate, the Bank will advise the Client of the situation,
and the parties will consult each other in order to determine by mutual
agreement a new index or rate.

If no agreement can be reached within the fifteen (15) Calendar Days following
the date of the Drawdown addressed to the Client, the latter must immediately
repay all sums due including the principal with interest, expenses and
incidental costs and the possible cost caused to the Bank by such a repayment,
being understood that payable interest accrued from the date of the
disappearance of the Index or the suspension of its publication, shall be
calculated on a fixed rate equal to the last published rate two Target Days
before the date of the aforementioned event plus three percent per annum
together with the Fixed Margin.

In any case, the application of all new rates or indexes will be retroactive to
the day of the change, the disappearance or suspension of the publication of the
index or rate.

Article - LATE PAYMENT PENALTY

A - If any amount of the principal, interest, expense or incidental costs owed
by the Client under the terms of the present contract, is not paid by its normal
or anticipated due date, without prior notice, the Client will automatically be
required to pay the Bank the late payment penalty calculated starting from the
date of current liability until the date of the effective payment based on the
day to day EONIA rate plus two percent per annum.

It will be the same for all expenses and disbursements advanced by the Bank for
any reason whatsoever.

This late payment penalty will be deducted according to the ratio method of the
numbers to the exact number of days past in a year based on 360 days, and will
be payable by the Client upon receipt of the statement of interest established
by the Bank for this purpose.

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



Interest shall be capitalized, if due for an entire year, in accordance with
article 1154 of the Civil Code.

B - This stipulation of a late payment penalty will not change the current
liability that the Client has incurred and, consequently, will not permit a
delay in the pay off date, or constitute a waiver by the Bank to any right
conferred by this Contract.

Article - COMMITMENT FEE

A commitment fee will be collected on the Line of Credit and deducted on the
basis of the exact number of days past and one year to be understood as having
360 days and calculated at the rate of 0.20 percent per annum, on the Authorized
Amount of the Credit Line.

This fee will be payable every month and in advance, and for the first time on
the day the opening of the Line of Credit is signed.

Any fee that is paid shall remain entirely and unconditionally the property of
the aforementioned Bank, even in case of an early cancellation of the Credit
Line, the incidence of this cancellation would be deferred to the following
assessment period of this fee.

Article - MANAGEMENT FEE

The Client be responsible to pay the Bank a management fee for the amount of
5,000 Euros (not including tax), payable including all taxes on the date of
these presents, by levy on their account No.106.990/12 open on the books of the
Bank's Elysee Haussmann Agency.

Article - REPAYMENT

A/ Repayment of the Line of Credit

The full amount remaining and due to the bearer of the Line of Credit, must be
paid to the Bank at the time of its date of maturity, either on the maturity
date of the Drawdown at the latest, that is to say three months after the start
date of the Drawdown at the latest.

B/ Repayment of the Line of Credit - Reuse

The Drawdown must be repaid in full by the date on the Drawdown Notice, before
the Client may take out a new Drawdown Notice.

Article - CANCELLATION OF THE LINE OF CREDIT

The Client shall be able to completely or partially give up the use in whole or
in part of the authorized amount of the Line of Credit.

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



This cancellation will take effect one month after notification (by registered
letter with return receipt) addressed from the Client to the Bank under the
conditions established in Article "Communications" hereafter.

Any cancellation will be final and irrevocable, and will reduce the Amount
Authorized to due competition, so that the Client will not be able make any new
Drawdowns from the Line of Credit which it has given up. If the Line of Credit
is a progressive pay-down loan, partial cancellations will be charged to the
funds with the longest terms of payment reduction.

On the other hand, the commitment fee will cease to be due on the portion of the
Line of Credit that was cancelled and this will begin at the end of the
assessment period of said commitment fee during which the cancellation will have
taken effect.

Article - ACCOUNTING OF THE LINE OF CREDIT

The operations resulting from the Line of Credit functions are excluded from any
checking account that the Client now has or could have on the Bank's books.

The accounts open and maintained by the Bank in order to track the operations of
the Line of Credit or of each Drawdown will constitute simple accounting
instruments.

On the expiration date on which any amount becomes payable to the holder of the
Contract, the Bank will deduct from the accounts open at that time on its books
in the name of the Client, the amount necessary to make the payment of the
payable amounts.

Article - TOTAL EFFECTIVE RATE

To satisfy the requirements set forth in articles L 313-1 and those following of
the Code of Consumption, the parties do hereby declare, as an indication, that
the total effective rate of the Line of Credit, calculated according to the
legal method currently into force, based on the total use of the Line of Credit
on the date of these presents, will be increased and updated by:

- 3.252 percent per annum for the Period of three months' Interest, starting
from a quarterly annual percentage rate of 3.292 percent; assuming one use of
the signature.

CHAPTER IV - GENERAL CONDITIONS

Article - DECLARATIONS OF THE CLIENT

On the Date of Signature of the Contract the Client declares and guarantees:

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



- That it is a regularly constituted company and possesses all authorizations
necessary to carry on its activities such as the present, that it possesses all
the assets shown on its balance sheet, that it can validly enter into this
Contract and fulfill all the obligations which result from this which concern
the company;

- That upon signing the Contract, and if applicable, the signature of the acts
of guarantees for the Line of Credit, have been properly authorized by its
corporate bodies and do not require any other authorization whatsoever from any
competent authority that has not been obtained, by its signature and operation;

- That the signature of the Contract and the execution of all the obligations
which result from this contract do not infringe upon its statutes neither upon
an any commitments of any commitment to which it is party or to which it is
connected, nor does it violate in any way the laws or regulations which are
applicable to it;

- That the Contract will remain, after the first provision of the funds and
after each Drawdown, a legal commitment, valid and obligatory of the Client, who
will fulfill it in accordance with its terms;

- That the repayment of the principal, the payment of the interest, commissions
or other expenses related to the Contract do not require any authorization of
any authority whatsoever, which was not obtained;

- That the financial documents given to the Bank for the needs of these presents
are the proper ones; that they were established according to generally accepted
accounting procedures applied in France and that they reflect a faithful
representation of its assets, of its liabilities and income statement for each
financial year;

- That since the closing date of its last financial year, no event has occurred,
in particular of a legal, financial or commercial nature likely to have a
significant unfavorable effect on its activity, its net worth, its economic
situation or its profitability and that was not made available of the Bank
before the conclusion of these presents;

- That there is no ongoing administrative instance, process or procedure, or to
its knowledge, none is about to be take place in its opposition to prevent or
prohibit the signature or the execution of these presents or which could have a
significant unfavorable effect on its activity, its assets or its financial
standing;

- That its assets are validly insured for a value at least equal to the value of
reconstruction and/or of replacement by a nearby Insurance Company that is
manifestly solvent;

- That there is no fact likely to constitute any of the cases mentioned
hereafter under the Article " Compulsory Prepayment";

Article COMMUNICATIONS - NOTIFICATION TO THE BANK

Throughout the duration of the Line of Credit, the Client must:

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



- Remit to the Bank, from their establishment and at the latest within a maximum
of three months from the close of each financial year, certified copies, from
its Regular Statutory Auditors, of its annual balance sheets, income statement
as well as all applicable documents required by the law, accompanied by the
auditors' reports;

- Remit to the Bank, at the latest within three months from the close of each
financial year, a copy of its income tax form certified by its management;

- Send by mail to the Bank, from their establishment, official reports of its
ordinary and/or extraordinary meetings, as well as all documents relating to
management forecast;

- Inform the Bank within a maximum of fifteen calendar days from the
administrative event, of all changes of a legal nature relating to it, as well
as of any event likely to decrease the economic or legal value of the guarantees
given to the Bank, or to affect to a significant degree the value of its net
worth, or to increase the volume of its commitments with third parties, or
furthermore, to affect seriously its ability to repay the Line of Credit;

- Communicate to the Bank, upon receipt of first request from the Bank, all
documents or information on its economic, accounting, financial or legal
situation, that the Bank may reasonably request;

- Inform the Bank of all projects relating to a significant modification of its
shareholders, especially any changes that may have the consequence of giving
control to a new Company or a new Group;

- Immediately inform the Bank of all acts, events or circumstances that are
likely to constitute any of the cases mentioned hereafter under the Article
Compulsory Prepayment";

Article - COMMITMENT OF THE CLIENT

Throughout the duration of the Line of Credit, the Client commits, without
having obtained prior agreement from the Bank:

- not to yield in whole or in part of its assets, (for an amount higher than
15,000,000 Euros), except within the framework of its usual current management;

- not to carry out operations of any nature with companies or companies which
are under its control, in the sense of article L.233-3 of the Commercial Code
(old article 355-1 of the law dated July 24, 1966), that are not carried out
under normal conditions of market;

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



- to respect, at the time of the Drawdown and during the intra-period, the
agreed-upon ration of Gross Financial Debts/Consolidated Net Worth <1.

Article - COMPULSORY PRE-PAYMENT

The total amount due to the Bank in principal, interest, commissions, fees and
incidentals under this Contract shall become immediately and automatically
pre-payable, without legal formality, and no new use may be required by the
Bank, in the event of bankruptcy, suspension of operation or activity by the
Client, transfer of the company within the framework of a friendly or collective
procedure such as all cases of pre-payment authorized by law.

The Bank may demand that the loan be compulsorily pre-paid and no other use
could then be claimed from the Bank from the time the case of compulsory
pre-payment begins, via notification made by the Bank through registered letter
with return receipt requested addressed to the Client, with no other legal
formality being necessary, in any of the following cases:

- when there is a default in payment at its term, the amount owed becomes
payable to the holder of the Contract, (when not taken care of within a maximum
of five (5) Banking Days from its term);

- in the event of non-fulfillment of any provision of this Contract that is not
taken care of by the Client within a maximum of ten (10) Banking Days, beginning
with the date the notification is mailed by the Bank reporting this Breach;

- if any of the declarations made by the Client in this Contract or in any
written statement made by an agent of the Client for the needs of these
presents, proves to have been inaccurate at the time when it was made or
reiterated, or ceases to be accurate on a significant point;

- in the event of merger, split, friendly liquidation or dissolution of the
Client;

- in the event of any change in the legal arrangement of the Client or of his
corporation, or transfer of its registered office out of Metropolitan France,
without the agreement of the Bank;

- in the event of seriously reprehensible behavior by the Client, for example,
if its situation would prove irremediably compromised in the sense of article
L.313-12 of the Monetary and Financial Code;

- in the event that interest and commissions on the loan become liable to
taxation or to a tax which they are not currently liable for, unless the Client
discharges this fiscal burden, so that the Bank headquarters will not be held
responsible for this expense;

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



- in the event that the Bank of France declares that a Client's payment has not
been taken care, for example, if the Bank of France excludes the signature of
the Client;

- in the absence of payment on the correct date by the Client of a sum due to
whomever, and in particular its contributions, taxes, social security and other
corporate obligations and which would be likely to generate obvious detrimental
consequences on the ability to repay in a timely fashion the Drawdowns, as in
the event of seizure of the assets of the Client by the Bank;

- in the event of any significant change in the nature, ability or of the net
worth of the Client, such as changes in the legal, financial, industrial or
commercial structure, except by express agreement of the Bank;

- in the event the Client or any other entity does not respect the ratios
appearing under the Article "Conditions for Use of the Line of Credit", for
example, if the Client does not provide justification for the Bank in the
required manner and the time frame to receive the certificate of proof that the
aforementioned ratios are being respected;

- in the event the Client does not respect the articles "Commitment of the
Client" and "Promise for Guarantee".

Article - NEW CIRCUMSTANCES

The provisions and financial conditions applicable to the Line of Credit were
fixed according to the economic and financial conditions, legal, administrative,
tax, monetary, and professional data currently in force in France on the date of
these presents and applicable to the operations of a comparable nature.

A - In the event of substantial change in these conditions or data, in
consequence of a legal or lawful modification or of a decision emanating from
any competent authority, or of a change in the Prudential Ratios applicable to
the Bank on the date of signature of these presents, such as, especially, the
Cooke Ratio, or for any other reason, in particular those involving new charges
or extra costs in relation to the operations defined in these presents, the Bank
will inform the Client of it in writing as soon as possible. If necessary, this
notification will contain the estimated amount of the increase in the cost and
the compensation due.

The Bank and the Client will act in concert to arrive to a friendly solution
making it possible to continue the execution of the Contract.

If no solution can be reached within fifteen (15) Calendar Days following the
reception by the

Client of the aforementioned notification, the Client will be required to:

- accept to keep the Line of Credit and take responsibility for all possible
additional costs;

 

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



- immediately reimburse all amounts due on Drawdowns carried out to date on the
principal, interest, commissions, expenses and incidentals, as well as all
possible additional costs which, up until the date of repayment, the Bank may
have incurred as a result of the new circumstances.

B - In the event that a change of legislation or regulation or a decision
emanating from any competent authority, causes the Line of Credit to be
considered illegal, the Bank will advise the Client without delay of it. The
Client and the Bank will try their best to find a replacement solution that is
satisfactory to all parties. If such a solution cannot be found within fifteen
calendar days beginning with the date of the notification to the Client, the
Client will repay fully in advance, and without penalty, all the sums that
remain owing on the Line of Credit.

Article - PLACE OF PAYMENT

All payments to be made under the terms of these presents will take place at the
Bank, at the following address:

Elysee Haussmann Agency
Address: 73 boulevard Haussmann, 75008 Paris

Article - APPLICATION OF PAYMENTS

By express agreement, it is approved and accepted by the Client that any partial
payment be applied in priority to fees and incidentals, then to compensations,
then to post maturity interest, then to commissions, then to interest stipulated
by the contract, and finally on the principal.

Article OTHER EXPENSES AND RIGHTS BORNE BY THE CLIENT

The payment of all amounts owed by the Client under the terms of these presents
must be carried out as a net payment not including any levy, taxes, retained
taxes, excise tax or deductions of any nature whatsoever, present or future.

All fees, duties (fee registration, stamp charges ) or any fees related to the
Contract or which would be in continuation or consequence, particularly in the
event of default, will be the exclusive responsibility of the Client, who will
be so obligated.

Article - COMMUNICATION

Any notification, communication or request having to be made pursuant the
Contract must be made by mail.

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



Under certain circumstances, and upon express request of the Client, the Bank
may accept communications or requests made by telephone, telex or telefax
provided that they are confirmed by mail.

All communication or request having to be made and any document having to be
delivered by one of the parties to the other pursuant to the Contract, will be
made and delivered:

 

- as concerns the Client: INTER PARFUMS Company
Address: 4 Rond point des Champs Elysees
Attention: Department Accounting
Telephone: 0153770000
Telefax/Fax: 0140740842

- as concerns the Bank: BNP PARIBAS
Agency: Elysee Haussmann
Address: 73 boulevard Haussmann, 75008 Paris
Attention: Person in charge of Service Mise en Oeuvre Enterprises (Miss Joelle
Deschamps)
Telephone: 01.44.51.95 68
Telefax/Fax: 01.44.51.95.85

 

ARTICLE: AUTHORIZATION OF COMMUNICATION OF INFORMATION

 

The Client expressly authorizes the Bank to communicate information relating to
it to companies with a mutual guarantee scheme (MGS), financial guarantee or
refinancing organizations, which would intervene, if necessary, in the present
operation, as to service providers which may intervene in the processing of

operations relating to these presents, and in particular to all third parties in
charge of recovery or to any company associated with the BNP PARIBAS group in
the event of pooling resources. Moreover, said information could be used for
commercial requests.

 

Article - EXERCISE OF RIGHTS - WAIVER

All rights conferred to the Bank or to the Client, by these presents or any
other document delivered in execution or at the time of these presents, such as
the rights granted by law, will be cumulative and will be executable at all
times.

The fact that the Bank or the Client does not exercise a right, or delays
exercising it, can never be regarded as a renunciation of this right, and the
exercise of only one right or its partial exercise will not prevent the Bank or
the Client from exercising it again or in the future or to exercise all other
rights.

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



Article - CESSION - TRANSFER OF THE RIGHTS

 

The Client may not yield or transfer any right or obligation resulting from the
Contract without the Bank's prior written agreement.

The Bank may yield or transfer in whole or in part its rights and obligations
from this Contract to any Bank or Credit Institution of its choice.

Article - ANNEXES

The following documents annexed to the present act form an integral part of the
Contract:

Annex 1 - Forms for the Drawdown Notice.

Annex 2 - List of Signatories authorized by the Client to request Drawdown
Notices.

Article - ELECTION OF DOMICILE

For the execution of these presents and their suites, domicile is hereby
elected:

- by the Bank in its Agency as appears under the Article "Place of Payment",

- by the Client, in his registered office indicated below.

Article - APPLICABLE LAW - JURISDICTION

The Contract is subjected to French law.

Any litigation which is not solved by mutual agreement, will be under the
exclusive jurisdiction of the Courts of Paris, for all the authorities and
procedures and this, even in the event of plurality of authorities or parties,
or even for a call for the guarantee.

These presents have taken place in Paris

on March 17, 2004

in three copies

 

For the CLIENT

 

For BNP PARIBAS

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



AD 15725

 

ANNEX 1

to the Contract of a Line of Credit dated March 17, 2004
between BNP Paribas and the INTER PARFUMS Company

MR 15725

FORM FOR THE DRAWDOWN NOTICE

Letter-head of the Client
INTER PARFUMS Company
_____________________

BB36015

BNP PARIBAS
Elysee Haussmann Agency
attention Mr.                                

RN36015

Re: DRAWDOWN NOTICE on the Line of Credit of 15,000,000 Euros

Dear Sirs:

Pursuant to the provisions of the Contract dated we hereby request a Drawdown of
the following characteristics:

Amount of the Drawdown:                    Euros ( Euros)

Term of the Drawdown:                 Calendar days starting
from                 , in other words, at the latest until the date of
(inclusive/non-inclusive) (Note - the Expiration date of the Drawdown must be a
Banking Day)

Fulfillment of the Drawdown: to the Account of Fulfillment (or )

Financial Conditions of the Drawdown:

Interest Term:                 months
Rate applicable to Drawdown: EURIBOR                of                    
Fixed Margin applicable to Drawdown:                    % per annum

Repayment of Drawdown: At term, that is to say the                    
(Note - the Expiration date of the Drawdown must be a Banking Day)

We assure you that the declarations and guarantees that we have carried out
under the Contract are correct and complete on the date of this Drawdown Notice
and that no Breach has occurred nor will occur upon making this Drawdown.

The terms and expressions used herein in capital letters and not defined in the
present letter are in accordance with the meaning given them in the Contract
referred to above.

Your agreement to the present document will result in the fulfillment on your
part of the Drawdown requested.

 

Sincerely yours,

 

Date of the Drawdown Request: (Handwritten) Mr. Philippe SANTI and Mr. Jean Guy
LECLERCQ sign jointly

Name of the authorized signatory:

Title:

Signature of the authorized signatory:
Official Corporate Seal of the Client

(Illegible Signature)                  (Illegible Signature)

 

INTER PARFUMS
(Illegible)
Tel. 01.53.77.00.00 - Fax : 01.40.74.08.42
(Illegible) S.A. with 10,320,594 EUROS in Capital R.C.S. PARIS 8 850 210 182 -
TVA N (Illegible)

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



 

ANNEX 2

to the Contract of a Line of Credit dated March 17, 2004
between BNP Paribas and the INTER PARFUMS Company

 

LIST of SIGNATORIES AUTHORIZED by the CLIENT
to proceed at the DRAWDOWN requests

 

Name, First Name and Function Specimen of Signature

Mr. Philippe SANTI, financial director:

Mr. Jean Guy LECLERCQ, Director of Administration:

Mr. Philippe SANTI and Mr. Jean Guy LECLERCQ sign jointly.

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725


 

 

BNP PARIBAS
Groupe Elysee Haussmann
2 73 Haussmann Blvd 1
75008 PARIS
EC36015DD15725



